Citation Nr: 0709418	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North 
Chicago, Illinois


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1945 to August 
1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 determination of the 
Department of Veterans Affairs (VA) Health Eligibility Center 
in Atlanta, Georgia. 


FINDINGS OF FACT

1.  The record shows that the veteran's application for 
enrollment in the VA health care system was received in March 
2003 and the veteran was assigned to Priority Group 8.

2.  The record does not show that the veteran has a service-
connected disability or special eligibility attributes that 
qualify him for an improved group enrollment.  The veteran 
declined to provide information related to his income and 
financial status.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706, 1710 
(West 2002 & Supp. 2005); 38 C.F.R. 
§ 17.36 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that no VCAA notice was sent to the veteran 
with respect to the issue on appeal.  Nevertheless, the VCAA 
is not applicable to cases in which the law, and not the 
factual evidence, is dispositive.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  As this case concerns a legal 
determination of eligibility to VA medical care under VA 
regulations, the provisions of the VCAA are not applicable.  
Furthermore, the veteran does not contend that he has not 
received adequate notice regarding the evidence and 
information necessary to substantiate his claim for 
eligibility for medical benefits.    


II. 	Legal Criteria

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2006).  Veterans may apply to be enrolled 
in the VA health care system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  38 C.F.R. § 17.36 (d) (2006).

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, Priority Group 8.  38 C.F.R. § 
17.36(b) (2006).  In January 2003, VA suspended new 
enrollment of veterans assigned to Priority Group 8 from the 
VA health care system if they were not enrolled on January 
17, 2003.  38 C.F.R. § 17.36(c)(2) (2006); see also 38 
U.S.C.A. § 1705(a) (West 2002) (stating that, in managing 
medical services, VA shall design programs in a manner as to 
promote cost- effective delivery of health care services); 68 
Fed. Reg. 2670-673 (Jan. 17, 2003) (regarding the Secretary's 
decision to restrict enrollment to veterans in Priority Group 
8 not already enrolled as of January 17, 2003 in light of 
VA's limited resources).  

III.	Analysis 

In an April 2005 statement that accompanied the VA Form 9, 
the veteran contends that he originally requested an 
application for enrollment in the VA healthcare program in 
November 2002, received the application in December 2002, and 
returned it promptly shortly thereafter (i.e., within a week 
according to his October 2003 correspondence to a 
congressional member).  The veteran asserts that he should be 
entitled to eligibility for healthcare benefits because VA 
did not handle his application in a timely manner.  

Nevertheless, a careful review of evidence of record reveals 
that the veteran does not meet the criteria for establishing 
eligibility for VA healthcare benefits.  In the December 2004 
denial, the Health Eligibility Center indicated that the 
veteran declined to provide information about his financial 
status and, consequently, the VAMC placed the veteran in 
Priority Group 8.  The veteran does not contend that his 
assignment to Priority Group 8 was incorrect.  Therefore, the 
Board finds that the veteran was properly assigned to 
Priority Group 8.  The record additionally shows that the 
Chief of Ambulatory Care and Processing Section of the VAMC 
reported that the veteran's initial application for benefits 
was received on March 19, 2003, approximately two months 
after VA suspended new enrollment of Priority Group 8 
veterans.  Although the application was apparently dated in 
February 2003, there is no independent evidence of record 
showing that it was received prior to January 17, 2003.  In 
the December 2004 Statement of the Case, the VAMC further 
noted that the veteran did not have a service-connected 
disability and had no other special eligibility attributes of 
an improved priority group.  

Although there is no evidence of the veteran's income of 
record, the Board finds that a remand for additional 
development is not necessary because the veteran has declined 
to provide evidence of his financial status.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (stating that VA should 
avoid remands that would impose unnecessary additional 
burdens on VA with no benefit flowing to the claimant).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for eligibility for healthcare benefits because the 
evidence shows that he is assigned to Priority Group 8 and 
applied for enrollment after January 17, 2003.  While the 
Board regrets that limited resources restrict VA's capacity 
to provide care to all veterans, the regulations were amended 
to protect the quality of care for other enrollees who have 
lower incomes, special medical needs, or disabilities 
incurred during military service.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


